J-S54019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANGEL MARTINEZ                        :
                                       :
                   Appellant           :   No. 1558 MDA 2018

          Appeal from the PCRA Order Entered August 20, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0001839-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANGEL MARTINEZ                        :
                                       :
                   Appellant           :   No. 1559 MDA 2018

          Appeal from the PCRA Order Entered August 20, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0001838-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ANGEL MARTINEZ                        :
                                       :
                   Appellant           :   No. 1560 MDA 2018

          Appeal from the PCRA Order Entered August 20, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0002199-2012


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.
J-S54019-19



MEMORANDUM BY LAZARUS, J.:              FILED: OCTOBER 18, 2019

      Angel Martinez appeals from the trial court’s order denying his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. After review, we quash.

      Martinez was charged in three separate cases (CP-67-CR-0002199-

2012; CP-67-CR-0001838-2013; and CP-67-CR-0001839-2013) with sexual

crimes committed against minors and related offenses. Over the course of

roughly six years, Martinez sexually assaulted his three biological daughters

in his home. The three cases were consolidated for trial. On December 12,

2013, a jury found Martinez guilty on all charges in each of the cases. The

Commonwealth sought five mandatory minimum sentences in the three cases,

pursuant to 42 Pa.C.S. § 9718 (sentences for offenses against infant persons).

On March 27, 2014, the trial court sentenced Martinez to an aggregate

sentence of 81½ to 163 years’ imprisonment.

      Martinez filed a timely post-sentence motion seeking credit for time

served and raising an objection to the imposition of mandatory minimum

sentences pursuant to Alleyne v. U.S., 570 U.S. 99 (2013), in which the

Supreme Court of the United States held that “facts that increase mandatory

minimum sentences must be submitted to the jury” and must be found beyond

a reasonable doubt. Id. at 116. The motion also sought reconsideration of

his sentence on the basis that the verdicts were against the weight of the

evidence. The trial court granted the motion in part, awarding Martinez credit

for time served, and denied the remainder of the motion.

                                    -2-
J-S54019-19



       Martinez filed an appeal; however, that appeal was dismissed by our

Court for counsel’s failure to file a brief. On August 12, 2015, Martinez filed

a motion for a new trial based on after-discovered evidence. The trial court

interpreted Martinez’s motion as a PCRA petition and, on October 26, 2015,

reinstated Martinez’s appellate rights. Martinez filed an appeal alleging that

the verdict was against the weight of the evidence and that imposition of his

mandatory minimum sentence under section 9718 violated Alleyne.            Our

Court affirmed Martinez’s convictions, but vacated the judgment of sentence

and remanded for resentencing concluding that the mandatory minimum

sentences were unlawful. See Commonwealth v. Martinez, No. 1994 MDA

2015 (filed Oct. 14, 2016) (unpublished memorandum). On February 3, 2017,

Martinez was resentenced to the same aggregate sentence of 81½ to 163

years’ incarceration.

       On December 19, 2017, Martinez filed the instant PCRA petition.

Appointed counsel filed an amended PCRA petition. Following an August 20,

2018 PCRA hearing, the trial court denied Martinez’s petition.      The order

denying Martinez’s petition lists the three docket numbers of the underlying

cases. On September 17, 2018, Martinez filed a single notice of appeal from

that order, which also lists the three separate docket numbers.1


____________________________________________


1 Counsel sent the same notice of appeal to this Court three times, one for
each lower court docket number. Those appeals were docketed at Nos. 1558-
1560 MDA 2018. On October 22, 2018, our Court sua sponte consolidated the
three appeals by order. See Pa.R.A.P. 513.

                                           -3-
J-S54019-19



      In Commonwealth v. Williams, 206 A.3d 573 (Pa. Super. 2019), this

Court recently explained:

      Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
      appeal may be taken as of right from any final order of a
      government unit or trial court.” Pa.R.A.P. 341(a). “The Official
      Note to Rule 341 was amended in 2013 to provide clarification
      regarding     proper    compliance    with   Rule     341(a)[.]”
      Commonwealth v. Walker, 185 A.3d 969, 976 (Pa. 2018). The
      Official Note now reads:

         Where . . . one or more orders resolves issues arising on
         more than one docket or relating to more than one
         judgment, separate notices of appeals must be filed.
         Commonwealth v. C.M.K., [] 932 A.2d 111, 113 & n.3 (Pa.
         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two [defendants]’ judgments of
         sentence).

      Pa.R.A.P. 341, Official Note.

Id. at 575.

      In Walker, our Supreme Court found the above-language constituted

“a bright-line mandatory instruction to practitioners to file separate notices of

appeal.” Walker, 185 A.3d at 976-77. Accordingly, the Walker Court held

that “the proper practice under Rule 341(a) is to file separate appeals from an

order that resolves issues arising on more than one docket. The failure to do

so requires the appellate court to quash the appeal.” Id. at 977 (emphasis

added). However, the Court made its holding prospective, recognizing that

“[t]he amendment to the Official Note to Rule 341 was contrary to decades of

case law from this Court and the intermediate appellate courts that, while

disapproving of the practice of failing to file multiple appeals, seldom quashed


                                      -4-
J-S54019-19



appeals as a result.” Id. Accordingly, the Walker Court directed that “in

future cases Rule 341 will, in accordance with its Official Note, require that

when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal.” Id. (emphasis added).

       Walker was filed on June 1, 2018. Martinez’s notice of appeal listing

all three docket numbers was filed on September 17, 2018. Thus, in

accordance with Rule 341 and Walker, we are compelled to quash this appeal

where counsel did not follow the dictate that separate notices of appeal for

each of the three docket numbers must have been filed in the trial court. See

Williams, 206 A.3d at 576 (quashing appeal based on noncompliance with

Rule 341 and Walker).2

       Appeal quashed.3
____________________________________________


2 We recognize that in Commonwealth v. Stansbury, 2019 PA Super 274
(Pa. Super. filed Sept. 5, 2019), our Court decline to quash an appeal where
a defendant filed one notice of appeal listing two docket numbers. Id. at *3.
In that case, the trial court advised a pro se defendant to file “a written notice
of appeal to the Superior Court” from a single trial court order listing multiple
docket numbers under one caption. Id. at *4-5. (emphasis in original). Our
Court concluded that the defendant had been misinformed by the trial court,
which amounted to a “breakdown in the court system” and excused the
defendant’s lack of compliance with Walker. Id. at *5-7. Instantly, we
discern no breakdown in the court system, especially where counsel concedes
he was unaware of Walker and admits he did not comply with its mandate.
See infra n.3.

3 On October 2, 2018, this Court issued orders directing Martinez to show
cause why his appeals should not be quashed in light of Walker. In counsel’s
“Answer to Rule to Show Cause,” he indicates that he was “unaware of the



                                           -5-
J-S54019-19



       Judge Dubow joins this Memorandum.

       Judge Bowes concurs in the result of this Memorandum.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2019




____________________________________________


mandates of [] Walker[,] has been placing all docket numbers on one [n]otice
of [a]ppeal for the past twenty-eight (28) years of practice[,] [t]his is the first
instance where [he] has become aware that multiple docket numbers on one
notice of appeal does not comply with Rule 341[, and q]uashal of the appeal
would be prejudicial to [Martinez and] unduly delay the matter[.]” Answer to
Rule to Show Cause, 10/9/18, at ¶ 5 (a-f). Unfortunately for counsel,
Walker’s holding is mandatory and we are compelled to quash. See
Commonwealth v. Creese, 2019 PA Super 241, at *5 (Pa. Super. filed Aug.
14, 2019) (“[I]f we consistently apply Walker by quashing any notice of
appeal filed after June 1, 2018 that contains more than one docket number .
. . it will ultimately benefit appellants and counsel by providing clear guidance
on how to satisfy Walker and Rule 341(a).”).

                                           -6-